Citation Nr: 0500381	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  01-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
February 1983, with seven years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
bipolar disorder.  A notice of disagreement (NOD) was filed 
in July 2000.  A statement of the case (SOC) was issued in 
August 2000.  A substantive appeal (VA Form 1-9) was received 
in January 2001.  

The veteran testified at a personal hearing at the RO in 
April 2003.  By rating decision of June 2003, the veteran's 
30 percent rating for bipolar disorder was increased to 
50 percent, effective October 13, 1999.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

The veteran's bipolar disorder is productive of occupational 
and social impairment with reduced reliability and 
productivity due to various symptoms including memory 
impairment, difficulty establishing and maintaining effective 
work and social relationships, and only fair insight and 
judgment.  

3.  Occupational and social impairment with deficiencies in 
most areas due to suicidal or homicidal ideation, near 
continuous panic attacks or depression, or inability to 
maintain effective relationships, or similar symptoms is not 
shown.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 
50 percent for bipolar disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an increased schedular rating.  Furthermore, the RO 
sent letters to the veteran in May and July 2003, which asked 
him to submit certain information, and informed him of the 
elements needed to substantiate a claim.  In accordance with 
the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records.  It was 
also noted he was responsible for providing sufficient 
information to VA to identify the custodian of any records, 
and in this way he may be considered advised to provide any 
pertinent evidence in his possession.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to this claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he did before 
the RO   He requested a videoconference hearing before the 
Board, was provided the opportunity, and then canceled the 
hearing.  The veteran is not considered prejudiced by any 
defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in connection with this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  





II.  Increased Evaluation for Bipolar Disorder

Some of the basic facts are not in dispute.  Service 
connection is in effect for bipolar disorder, rated under the 
provisions of Diagnostic Code 9432.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004).  

Service connection was established for the aforementioned 
disability by rating decision of March 1983.  A 30 percent 
evaluation was provided for bipolar disorder, effective from 
February 1983.  By rating decision of February 1996, the 
veteran's rating for bipolar disorder was increased to 100 
percent, pursuant to 38 C.F.R. § 4.29, effective from 
October 1995.  The rating was returned to 30 percent, 
effective November 1995.  By rating decision of June 2003, 
the rating for the veteran's bipolar disorder was increased 
from 30 percent to 50 percent, effective October 1999.  This 
evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

VA outpatient treatment records dated from June 1999 to 
April 2000 were obtained and associated with the claims 
folder.  In June 1999, the veteran was seen for bipolar 
disorder.  It was noted that he was on medication for 
chemical imbalance.  He was alert, oriented, and healthy-
looking.  In September 1999, it was noted that he was stable 
on his current medication.  He complained of feeling 
"edgy."  He was sleeping well and noted that he tended to 
feel depressed during fall and winter.  He indicated he had 
been hospitalized on only two occasions, in 1983 and 1995.  
Mental status examination showed that the veteran was a good 
historian, logical, relevant, and coherent.  There was no 
looseness of associations and he had no delusions or 
hallucinations.  His affect was appropriate and his mood was 
stable.  He denied suicidal or homicidal ideation, intent, or 
plan.  His intellect was intact as well as his memory for 
recent events.  His judgment and insight were good.  The 
pertinent diagnosis was bipolar disorder, mixed, in partial 
remission.  His global assessment of functioning (GAF) was 
71.  

His November 1999 visit was essentially the same as 
September 1999.  His GAF remained at 71.  In December 1999, 
the veteran related that he was feeling depressed.  He was 
working and doing well in his work.  His mood was depressed 
and he was not sleeping well.  His mental status examination, 
again, was essentially the same with a continuing GAF of 71.  
In January 2000, the veteran indicated that he was feeling 
less depressed.  He denied mood swings.  His thoughts had 
slowed down.  He was working and doing well at work.  He was 
sleeping better.  In February 2000, although he was feeling 
less depressed, he was having mood swings.  He was also 
feeling more irritable.  He related that he had a "lot of 
energy."  He was working 7 days per week, approximately 
70 hours total.  Findings on his April 2000 visit were 
essentially identical to his February 2000 visit.  From 
June 1999 to April 2000, the veteran's GAF remained at 71.  

The veteran underwent VA examination in June 2000.  He 
related that he continued to struggle with manic episodes, 
approximately five to six throughout the year.  His manic 
episodes lasted anywhere from weeks to months.  His episodes 
of depression that followed were said not to be as bad in 
severity and he had been maintained well on his Depakote and 
Zoloft.  He related difficulty sleeping because his mind was 
in constant motion.  He denied any loss of interest, feelings 
of guilt, or lack of energy, concentration or appetite.  He 
denied any psychomotor agitation, suicidal thoughts, crying, 
or anhedonia.  Symptoms of mania were negative, but it was 
noted that during a manic high, he would experience periods 
of increased energy and racing thoughts.  He was known to 
become involved in risky behavior, inflated self esteem, and 
at these times, he had a decreased need for sleep and food.  
In the last year, he had quit his job on three occasions 
during manic highs.  His boss was very understanding and had 
accommodated him and allowed him to return.  Mental status 
examination revealed the veteran was pleasant, alert, and 
oriented.  His mood was euthymic.  His affect was bright, 
full range, and mood congruent.  Speech was within normal 
limits.  Eye contact was good.  Thought content was without 
suicidal or homicidal ideation.  There was no auditory or 
visual hallucinations.  There were no flight of ideas, ideas 
of reference, delusions, or paranoia.  Insight and judgment 
were good.  General information, memory, and concentration 
abilities were intact.  The diagnosis was bipolar disorder.  
His GAF was 80-85.  

A statement was received by VA in July 2000, from the 
operations manager of the veteran's employer, a moving and 
storage company.  He indicated, in pertinent part, that the 
veteran had worked for their company approximately five 
years. Had been a good employee, did not harm or mistreat 
anyone, but often stated that he was going to quit when 
things did not go his way.  He was noted to have a very hot 
temper at times, and on one occasion, quit his employment 
because he did not get a raise from his military retirement.  
The manager stated that the veteran basically worked by 
himself as he had a hard time working with other employees.  
He tended to fly off the handle.  

VA outpatient treatment records from August 2000 to 
March 2003 were obtained and associated with the claims 
folder in connection with this claim.  In August 2000, it was 
noted that the veteran was taking his medication as 
prescribed and that he was working and doing well at work.  
He was working double shifts during the summer, working six 
days per week.  He reported mild racing of thoughts in the 
afternoon.  His GAF was 66.  In January 2001, the veteran 
noted he was having a lot of stress at work.  He had 
continued to work double shifts for many months and was 
working six days per week.  He continued to have mood swings.  
He was more irritable, and having more frequent arguments at 
work and at home.  He described that he was sleeping poorly, 
approximately 4 to 6 hours per night.  He described having 
problems with recent memory.  He was having paranoid ideation  
and ideas of reference.  Mental status examination revealed 
the veteran was alert, and oriented.  He was logical and 
coherent with no looseness of associations.  He had racing 
thoughts and lightly pressured speech.  He had no delusions, 
hallucinations, suicidal or homicidal ideation.  His affect 
was appropriate.  His mood was labile and irritable.  
Intellect was intact as well as his memory.  His insight and 
judgment were fair.  His GAF was 51.  

In March 2001, it was noted that the veteran had multiple 
stressors and lots of mood swings.  He was sleeping only 4 to 
5 hours per night.  Mental status examination was essentially 
the same as in January 2001, and his GAF remained at 51.  In 
June 2001, the veteran continued to report mood swings.  He 
was irritable and having frequent arguments at work and at 
home.  He continued to have racing of thoughts, but not as 
intense.  He had feelings of depression that he rated as 8-
9/10.  He was having some problems with recent memory.  He 
was also having paranoid ideation and ideas of reference.  He 
was having less stressors and was working less hours.  His 
GAF remained 51.  

In December 2001, the veteran's mood was described as stable, 
he was not having mood swings, and he was not irritable.  He 
had occasional racing thoughts, though not as intense.  He 
still had feelings of depression, which he rated as 7/10.  He 
had problems with recent memory.  There was no paranoid 
ideation or ideas of reference.  He had less stressors as he 
was no longer working double shifts.  He was transferred on 
his job after friction with a coworker.  His GAF remained at 
51.  In April 2002, his visit was essentially the same, but 
he rated his depression at 5/10.  

In May 2002, he indicated that he was enjoying work and 
having less problems with his recent memory.  GAF over this 
period remained at 51.  In December 2002, the veteran 
reported doing well.  He related some anxiety, worrying about 
the economic downturn and the possibility of war with Iraq.  
He related that his situation at work was not as tense and 
that there was less friction at home.  He was going to 
couples therapy.  His mental status examination was 
essentially the same and his GAF remained at 51.  In 
March 2003, the veteran indicated that he continued to do 
well, although he was having mild feelings of depression 
which he rated in intensity as 3/10.  He reported that his 
mood was mostly stable and that he had very mild mood swings.  
He was having less problems with recent memory.  He denied 
paranoid ideation or ideas of reference.  He was not having 
racing of thoughts.  He was sleeping well, about 8 to 9 hours 
per night.  He was having increased anxiety, worrying about 
the economic downturn.  Work was slow and he was worrying 
about an unstable financial situation.  His mental status 
examination was essentially the same as in December 2002 and 
his GAF remained at 51.  

In April 2003, the veteran testified at a personal hearing at 
the RO.  He related that he was undergoing treatment at the 
VA outpatient clinic once every three months  His treatment 
consisted of counseling and monitoring of his medication.  He 
related that he still had mood swings three to five times a 
week.  His depression lasted two weeks to one month and his 
highs lasted one to two months.  He indicated that during 
phases of manic, his spending was out of control and he lost 
track of finances.  He maintained that his wife now 
maintained everything.  He testified to a broken sleeping 
pattern, and during low periods, he dissociated from people 
and had problems getting along.  During periods of high, he 
testified that he was easily agitated and that he had a 
tendency to quit and walk off the job.  He related that he 
tried to maintain his medications as his episodes were longer 
lasting and getting worse.  

In May 2003, the veteran underwent a VA examination.  The 
veteran complained of a broken pattern of sleep and that he 
was up and down, sleeping approximately 4 to 6 hours per 
night.  He reported a poor appetite of only one meal per day, 
with no desire to eat during the daytime hours.  He stated 
that he had lost 40 pounds in 1.5 years without trying to do 
so.  He related problems with concentration, describing 
himself as distractable and easily becoming confused if too 
much was going on around him.  His energy level was described 
as high.  Mental status examination revealed the veteran was 
alert, well groomed, oriented, cooperative, and made good eye 
contact.  Speech was of normal rate, flow, tone and volume.  
Speech was coherent and relevant.  Thought process was goal 
directed.  Mood was anxious with affect appropriate to 
verbalization.  There was no evidence of psychosis.  He did 
acknowledge some ongoing paranoid ideation.  There was some 
short term memory impairment, and he reported that it had 
interfered with his job.  Insight and judgment were fair and 
he denied suicidal or homicidal ideation.  The examiner 
summarized by indicating that the veteran had a history of 
bipolar disorder with significant impairment in 
interpersonal, occupation and social functioning related to 
this disorder.  Although he was compliant with his 
medications as prescribed, he remained impulsive, easily over 
stimulated, with low frustration tolerance, and mood 
liability.  Symptoms resulted in difficulties with 
interpersonal relationships, both at home and at work.  The 
diagnosis was bipolar I disorder, mixed.  His GAF was 49.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9432.  

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 51-60 
rating indicates moderate symptoms, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning; 
e.g., having few friends or having conflicts with peers or 
co-workers.  A GAF score of 41 to 50 reflects a serious level 
of impairment, e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting or serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication, e.g., speech 
is illogical at times, obscure or irrelevant, or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood, e.g., depressed man 
avoids friends, neglects family, and is unable to work.  See 
38 C.F.R. § 4.130.  The appellant's GAF score was 80-85 in 
June 2000 and 49 in May 2003.  Regardless, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

The VA psychiatric treatment and examination reports show 
that the veteran's symptomatolgy is most consistent with a 50 
percent rating under the rating criteria.  It may be said, 
that although there has been some variation in his symptoms 
during this rating period, none of the symptoms have been 
productive of a rating in excess of 50 percent.  During manic 
phases, the veteran generally has increased anxiety and 
racing thoughts.  During his depressive thoughts, he had 
problems with sleeping and memory problems.  When his stress 
level is decreased at work, he appears to have better sleep 
and his mood swings are not as severe or even not at all.  
Although his most recent outpatient treatment showed 
increased anxiety, his feelings of depression were mild, he 
had less friction at home, he was participating in couples 
therapy with his wife and he was sleeping well.  Impaired 
judgment, impaired family relations, suicidal ideations, near 
continuous depression, and impaired impulse control, 
symptomatology warranting a 70 percent evaluation, is not 
shown.  His GAF and the symptomatology exhibited throughout 
this rating period, most  nearly approximates a 50 percent 
evaluation.   

In sum, the Board finds that an increased rating for bipolar 
disorder, to 70 percent, is not in order.

ORDER

Entitlement to an increased rating for bipolar disorder is 
denied.  





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


